Citation Nr: 1828965	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-35 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for tinnitus, to include on an extraschedular basis. 

2. Entitlement to service connection for a cervical spine disorder. 

3. Entitlement to service connection for headaches. 

4. Entitlement to service connection for diverticulitis/diverticulosis. 

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for low testosterone.

7. Entitlement to service connection for prostate cancer.

8. Entitlement to service connection for colovesical fistula to prostatic urethra.

9. Entitlement to service connection for residuals of a suprapubic colostomy, to include colostomy bag. 

10. Entitlement to service connection for hypertension.

11. Entitlement to service connection for left foot callus.

12. Entitlement to service connection for left knee disorder.

13. Entitlement to service connection for inguinal hernia.

14. Entitlement to service connection for anemia normocytic.

15. Entitlement to service connection for allergic rhinitis. 

16. Entitlement to service connection for erectile dysfunction.

17. Entitlement to service connection for perianal condition, to include skin tags.

18. Entitlement to service connection for bilateral shoulder arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran failed to report for a travel board hearing scheduled in October 2015. He did not offer any explanation or request to reschedule and his request is considered withdrawn. 38 C.F.R. § 20.704(d) (2017). 

In October 2016, the Board reopened claims of entitlement to service connection for schizophrenia and for glaucoma. These issues, along with hearing loss and those listed above were remanded for additional development. 

In May 2017, VA granted entitlement to service connection for schizophrenia with anxiety and depressive symptoms and for open angle glaucoma. In September 2017, VA granted entitlement to service connection for hearing loss. These are considered complete grants and those issues are resolved and no longer for consideration. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA/Legacy folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an increased rating for tinnitus and entitlement to service connection for headaches are decided herein. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran is currently receiving the maximum schedular rating for tinnitus; and the functional effects of his tinnitus are contemplated by the rating criteria.

2. The preponderance of the evidence is against finding that any current headache disorder is related to active service or events therein. 


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 10 percent for tinnitus, to include on an extraschedular basis, are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2017). 

2. Headaches were not incurred during active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

Rating for tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

A 10 percent evaluation is assigned for recurrent tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260. Only a single evaluation may be assigned, whether the sound is perceived in one ear, both ears, or in the head. Id. at Note (2). 

The Veteran is currently assigned the maximum schedular rating under the assigned diagnostic code. 

To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards. 38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017). Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 116. Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

On VA examination in December 2013, the Veteran reported that his tinnitus "makes it hard to concentrate." In the August 2016 Appellant's Brief, the represented argued that an extraschedular rating should be considered because the Veteran continues to have interference with daily activities because of the ringing in his ears. On VA examination in August 2017, the examiner stated that the Veteran's tinnitus did not impact the ordinary conditions of daily life, including the ability to work. 

On review, the functional effects of recurrent tinnitus are contemplated by the rating criteria. Such effects arguably include difficulty concentrating. Thus, the Board finds the rating schedule adequate and there is no need to discuss the second Thun element. Referral for extraschedular consideration is not warranted and a rating greater than 10 percent for tinnitus is denied.

Service connection for headaches

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303.

The Veteran's service treatment records are fire-related and unavailable for review. In cases where the service records are unavailable, a heightened duty exists to assist in the development of the case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In the August 2016 Appellant's Brief, the representative noted the appellant's contentions that all claimed conditions were incurred in service. 

The Board acknowledges that the Veteran is competent to report the onset of headaches. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Board further acknowledges its heightened duty to assist, but notes that other than the general assertion set forth above, the Veteran has not provided specific information regarding the onset of his headaches and the record does not contain competent evidence indicating that any currently diagnosed headache disorder is related to active service or events therein. 

On review, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2017). The claim is denied. 


ORDER

An initial rating greater than 10 percent for tinnitus, to include on an extraschedular basis, is denied. 

Service connection for headaches is denied. 


REMAND

With respect to the remaining issues, additional development is necessary. See 38 C.F.R. § 3.159(c). 

In May and July 2017, the RO requested multiple examinations and opinions. The examiner was requested to take into consideration all evidence of record, to include any lay statements concerning his service experiences. 

In August 2017, the Veteran underwent VA examinations. On cervical spine examination, he reported that his symptoms began in 1961 while he was working on the flight line and that the condition has gotten worse. Diagnosis was degenerative arthritis of the spine. 

On rectum and anus examination, he reported the onset of symptoms (rectal itching and bleeding) in 1961. At the time of the examination there were no hemorrhoids, but the condition comes and goes.

On male reproductive examination, the Veteran reported that low testosterone symptoms began in 1961 or 1962. He stated that the condition began with taking testosterone which lead to other problems and that it has gotten worse. 

On prostate cancer examination, the Veteran reported that the date of onset of symptoms was unknown but that the condition began at the air force base in Texas due to medications. The cancer was currently in remission. 

On hypertension examination, the Veteran reported that his condition began at the air force base while he was working around jets and that it has gotten worse. 

On feet examination, the Veteran reported that his left foot callus began in service while wearing boots and that the condition has gotten worse. 

On hernia examination, the Veteran reported the condition began in 1961 during service. Diagnosis was status post right inguinal hernia surgery. 

On hematologic and lymphatic conditions examination, the Veteran reported that anemia normocytic began in 1961 or 1962 during service and has gotten worse. The examiner remarked the etiology was unknown.  

On sinusitis/rhinitis examination, the Veteran reported the condition began in 1961 or 1962 during service when working around aircraft. 

On shoulder and arm examination, the Veteran reported the symptoms began in 1961 or 1962 while working on the flight line. X-rays showed minimal osteoarthritis in the left and right acromioclavicular joints. 

The examiner opined that the above conditions were less likely than not incurred in or caused by service. In support, the examiner stated the Veteran's service records were destroyed and there were no records of treatment in service available for review. Thus, the current conditions could not be speculated to be incurred by or during service. 

The Veteran is competent to describe the history of his disabilities, to include when symptoms began. On review, the examiner did not consider the Veteran's lay contentions and the referenced opinions are not considered adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate). Thus, addendums are needed. 

In August 2017, the Veteran underwent VA intestinal conditions and skin examinations. The examiner stated that for the claimed conditions (diverticulitis/diverticulosis and skin tag) there was no diagnosis because there was no pathology to render a diagnosis. 

On review, evidence of record shows a diagnosis of diverticulosis during the appeal period. See June 2015 colonoscopy report. Additionally, there is evidence of a perianal skin tag. See September 2011 colonoscopy. Accordingly, the requested etiology opinions must be obtained. McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim). 


On VA joints examination in August 2017, the Veteran reported the onset of symptoms in 1961 or 1962, but also stated that the condition began with a left knee surgery in 1959. Diagnosis was left knee osteoarthritis. The examiner opined that the condition was less likely than not incurred in service. He noted that the service records were destroyed and there were no records of treatment in service available for review. The current left knee condition could not be speculated to be incurred in service. The examiner further noted that the Veteran had left knee surgery prior to service. 

The Veteran's enlistment examination is not of record. Consequently, there are no defects noted at entrance and the presumption of soundness is for consideration. See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017). In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted. First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service. Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Considering this, additional opinion is needed.

Medical evidence of record, to include the August 2017 opinions, indicates that the colovesical fistula to prostatic urethra, residuals of suprapubic colostomy, and erectile dysfunction are secondary to prostate cancer status post radiation therapy. Thus, these issues are deferred pending development on the underlying condition. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the specified August 2017 VA examinations and opinions for addendum. If the August 2017 examiner is unavailable, the information should be requested from a similarly qualified VA examiner. The VBMS and Virtual VA/Legacy folders must be available for review. The examiner is requested to again review the record and answer the following:

(a) Are any of the following conditions at least as likely as not related to active service or events therein: cervical spine disorder, hemorrhoids, low testosterone, prostate cancer, hypertension, left foot callus, inguinal hernia, anemia normocytic, allergic rhinitis, and bilateral shoulder arthritis. 

In making this determination, the examiner is advised that the Veteran's service treatment records are unavailable and that the absence of documented treatment in service cannot be the sole basis for a negative opinion. The examiner is further advised that the Veteran is competent to report the onset of his symptoms and his reported history must be considered. If there is a medical basis to doubt the history, the examiner should so state. 

(b) Is it at least as likely as not that any diverticulitis/diverticulosis or perianal skin tag is related to active service or events therein? The Board acknowledges these conditions were not diagnosed on examinations in August 2017; however, as they were shown prior to that date and during the course of the appeal, the requested opinions must be provided. Again, a negative opinion cannot be based solely on the absence of service records and any lay statements must be considered. 

(c) Did a left knee disorder clearly and unmistakably exist prior to the Veteran's period of active service? In making this determination, the examiner is requested to consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder. 

If a left knee disorder clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that it was not aggravated by service?

If a left knee disorder did not clearly and unmistakably exist prior to service, is it at least as likely as not that it is related to active service or events therein? Again, a negative opinion cannot be based solely on the absence of service records and any lay statements must be considered.

As to all opinions requested herein, a complete, well-reasoned rationale must be provided. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. Review the addendum reports to ensure they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, implement corrective procedures at once. 

3. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the remaining appeal issues. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


